UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-28683 VANTONE INTERNATIONAL GROUP INC. (Name of Registrant as Specified in its Charter) Nevada 41-1954595 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) NO. , HEPING DISTRICT SHENYANG, LIAONING PROVINCE PEOPLE’S REPUBLIC OF CHINA (Address of principal executive offices) 86-24-2286-6686 (Registrant’s telephone number including area code) Indicate by check mark whether the Registrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months(or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes oNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting companyx APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: On November 15, 2010, there were 30,001,000 shares of Common Stock, par value $.001 per share, outstanding. VANTONE INTERNATIONAL GROUP INC. FORM 10-Q QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 2 Item 1: Financial Statements 2 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3: Quantitative and Qualitative Disclosures about Market Risk 23 Item 4: Controls and Procedures 23 PART II - OTHER INFORMATION 24 Item 1: Legal Proceedings 24 Item 1A: Risk Factors 24 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3: Defaults Upon Senior Securities 24 Item 4: (Removed & Reserved) 24 Item 5: Other Information 24 Item 6: Exhibits 24 1 Part I Financial Information Item 1. Financial Statements Vantone International Group Inc. and Subsidiaries Consolidated Balance Sheets September 30, 2010 March 31, 2010 Assets (Unaudited) (Audited) Assets: Current Assets Cash and equivalents $ $ Accounts receivable, net of allowance for doubtful amounts of $82,764 and $427,164, respectively Advanced to suppliers Inventories Advanced to stockholders/officers, net Prepayments and other current assets Deferred income tax assets-current Total Current Assets Property and Equipment - Net Total Assets Liabilities and Stockholders' Equity Liabilities: Current Liabilities Accounts payable and accrued expenses Customer deposits Taxes payable Due to related party - Deferred VIP membership revenue - Deferred network service revenue-current - Other current liabilities Total Current Liabilities Deferred Network Service Revenue-Noncurrent - Total Liabilities Stockholders' Equity: Vantone International Group Equity Common stock - $0.001 par value, 100,000,000 shares authorized, 30,001,000 shares issued and outstanding * Additional paid-in capital Deferred compensation - Reserve funds Retained earnings Accumulated other comprehensive income Total Vantone International Group, Inc. Stockholders' Equity Noncontrolling Interest Total Equity Total Liabilities and Stockholders' Equity $ $ *: As restated to show recapitalization. The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 Vantone International Group Inc. and Subsidiaries Consolidated Statements of Operations For Fiscal Three Months Ended September 30, For Fiscal Six Months Ended September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues Products sold $ Service rendered Franchise joining fees - - - VIP membership fees - - Network service fees - - - Total Revenues Cost of Goods Sold Products sold Service rendered Franchise joining cost - - - 98 VIP membership cost - - Network service cost - - 55 - Total Cost of Goods Sold Gross Profit Operating Expenses Selling expenses Loss on fixed assets disposal - - Bad debt recoveries ) - ) - General and administrative expenses Total Operating Income (Expenses) ) Income From Operations 988, 231 Other Income (Expenses) Interest income, net Other (expenses) income, net (4
